331 F.2d 605
UNITED INDUSTRIAL CORPORATION and Subsidiary Companies, andUnited Industrial Corporation, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 15448.
United States Court of Appeals Sixth Circuit.
May 4, 1964.

John W. Piester, Detroit, Mich. (Herbert M. Weil, John W. Piester, Detroit, Mich., on the brief), for petitioners.
Crombie J. D. Garrett, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, David O. Walter, Edward L. Rogers, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before MILLER and CECIL, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER.

1
The above cause coming on to be heard upon appellants' petition to review the decision of the Tax Court, and the Court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the decision be and is hereby affirmed upon the findings of fact and opinion of the Tax Court in United Industrial Corporation and Subsidiary Companies, 21 T.C.M. 1482, T.C. Memo. 1962-280, and upon the authority of General Bancshares Corporation v. Commissioner of Internal Revenue, 326 F.2d 712 (C.A.8).